Title: From George Washington to John Hanson, 25 October 1782
From: Washington, George
To: Hanson, John


                  Sir
                     
                     Head Quarters 25th Octo. 1782
                  
                  My Intelligence from N. York informs that the British fleet was ready for Sea, and on the point of Sailing—in two divisions—some say one division will go to the West Indies—and the other into Gardners Bay to wait the motions of the french fleet.  I cannot learn that any Troops are yet embarked.
                  Some naval prisoners, Come out from N. York, by the Way of Dobbs Ferry Yesterday, inform that the fleet had actually sailed on Tuesday & Wensday in two Divisions.  By the same Channels I am also informed, that it was reported in N. York, that a frigate had sailed for Charlestown immediately on the Arrival of the Packet, said to carry orders to prevent the Evacuation of that Place.  I have the Honor to be Sir Your most Obedt & humble Servant
                  
                     Go: Washington
                     
                  
               